Citation Nr: 0513818	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hearing loss of the right ear, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1959 
to December 1960 and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions.  Specifically, in 
a February 2002 decision, the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida denied the 
issue of entitlement to service connection for a chronic 
headache disability.  Also, in a March 2002 determination, 
the RO in Jackson, Mississippi denied the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected hearing loss of the veteran's right 
ear.  

Thereafter, the veteran perfected a timely appeal with 
respect to the denial of the service connection and increased 
rating claims.  During the current appeal, and specifically 
by an August 2004 rating action, the RO in Jackson, 
Mississippi awarded an increased evaluation of 60 percent for 
the service-connected hearing loss of the veteran's right 
ear, effective from August 9, 2004 (the date that a pertinent 
regulatory change was published in the Federal Register).  

The veteran's chronic headache disability claim will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Prior to December 6, 2002, the service-connected hearing 
loss of the veteran's right ear corresponded to a numeric 
designation no worse than Level IX.  Complete and total 
deafness was not shown in either of his ears.  

3.  Since December 6, 2002, the service-connected hearing 
loss of the veteran's right ear has corresponded to a numeric 
designation no worse than Level IX, and his 
nonservice-connected left ear hearing loss has corresponded 
to a numeric designation no worse than Level IX.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent, prior to December 6, 2002, for the 
service-connected hearing loss of the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100 
and § 4.86 (2004); and 38 C.F.R. § 3.83(a)(3) (prior to 
December 6, 2002).  

2.  The criteria for a disability rating of 60 percent, since 
December 6, 2002, for the service-connected hearing loss of 
the right ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table 
VII, Diagnostic Code 6100 and § 4.86 (2004); and 38 C.F.R. 
§ 3.83(a)(3) (since December 6, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in February 2001 in the present case, the 
RO notified the veteran of the type of evidence necessary to 
support his increased rating claim.  In addition, the RO 
informed the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that VA could 
request the relevant records.  The RO also notified the 
veteran of attempts already made to obtain relevant evidence 
with regard to his increased rating claim.  Further, the RO 
informed the veteran of his opportunity to submit 
"information or evidence . . . support[ive of his] . . . 
claim."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the March 2002 rating decision, the statement 
of the case (SOC) issued in March 2003, and the supplemental 
statements of the case (SSOCs) issued in September 2003 and 
August 2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his increased rating 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Furthermore, the veteran has been accorded 
pertinent VA examinations during the current appeal.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's increased rating claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  By a September 1974 rating action in the present 
case, the Jackson RO granted service connection for bilateral 
hearing loss and assigned a 10 percent disability evaluation 
to this disorder, effective from March 1974.  By a subsequent 
decision dated in October 1978, the RO awarded an increased 
rating of 20 percent, effective from August 1978, for the 
service-connected hearing loss disability.  

A December 1980 rating action included a proposal to sever 
service connection for hearing loss of the veteran's left 
ear.  A subsequent rating action dated in February 1982 
severed service connection for hearing loss of the veteran's 
left ear.  Also in that earlier decision, the RO assigned a 
noncompensable evaluation, effective from June 1982, to the 
service-connected hearing impairment of the veteran's right 
ear.  Thereafter, by an April 1986 rating action, the RO 
awarded a compensable evaluation of 10 percent, effective 
from February 10, 1986, for the service-connected hearing 
loss of the veteran's right ear.  During the current appeal, 
and specifically by an August 2004 decision, the RO awarded 
an increased rating of 60 percent, effective from August 9, 
2004, for the veteran's service-connected right ear hearing 
loss disability.  These evaluations for the service-connected 
hearing loss of the veteran's right ear remain in effect.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant laws and regulations, evaluations 
of defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2004) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85(h) are used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2004).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2004).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2004).  Initially, this referenced regulation provided that 
compensation is payable for the combination of 
service-connected and nonservice-connected hearing impairment 
disabilities as if both disabilities were service-connected, 
as long as the nonservice-connected disability is not the 
result of the veteran's own willful misconduct and total 
deafness is shown in one ear as a result of service-connected 
disability and total deafness is illustrated in the other ear 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(3) (2004).  

Importantly, however, during the veteran's appeal, 38 C.F.R. 
§ 3.383(a)(3) was changed to eliminate the total deafness 
requirement.  The effective date of this amendment is 
December 6, 2002.  See 69 Fed. Reg. 48,148-48,150 (August 9, 
2004) (to be codified at 38 C.F.R. § 3.383(a)(3)).  According 
to the amended version of this specific regulation, 
compensation is now payable for the combination of 
service-connected and nonservice-connected hearing impairment 
disabilities as if both disabilities were service-connected, 
as long as the nonservice-connected disability is not the 
result of the veteran's own willful misconduct, hearing 
impairment in one ear is compensable to a degree of 
10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear as a 
result of nonservice-connected disability meets the 
provisions of § 3.385.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Throughout the current appeal, the veteran has asserted that 
his hearing loss is more severe than the current ratings 
indicate.  See, e.g., August 2003 RO hearing transcript (T.) 
at 1-5.  The veteran's lay descriptions that his hearing loss 
has worsened are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, the lay 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Specifically, at a September 1999 VA outpatient treatment 
session, the veteran asserted that hearing aids did not help.  
Subsequently, however, in May 2000, he was fitted for hearing 
aids.  At that time, the VA audiologist expressed her opinion 
that the veteran's "prognosis for successful hearing aid use 
. . . [was] good."  The audiologist further noted that, 
although the veteran would "always have word understanding 
problems due to the nature of hearing loss" and would 
experience greater problems in situations involving 
"background noise [rather] than . . . quiet," he did show 
improvement with amplification.  

Audiometric testing conducted at the March 2002 VA 
audiological examination revealed puretone thresholds of 75, 
95, 105+, and 110+ decibels in the veteran's right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 96.25 decibels for his right 
ear.  Additionally, the veteran had a speech discrimination 
score of 70 percent correct in his right ear.  Medical 
records received after this VA evaluation have not provided 
evidence of a worsening of the veteran's hearing acuity in 
either of his ears.  

A.  Hearing Loss Prior To December 6, 2002

As the Board has noted in this decision, service connection 
has been granted for hearing loss of the veteran's right ear 
only.  Service connection for hearing impairment of his left 
ear has been denied.  Thus, in determining the appropriate 
percentage evaluation from Table VII prior to December 6, 
2002, the veteran's nonservice-connected left ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85(f) (2004).  Further, the findings of 
the March 2002 VA audiological examination result in a 
numeric designation of VII for the veteran's right ear.  See, 
38 C.F.R. § 4.85, Table VI (2004).  A numeric designation of 
VII for the veteran's service-connected right ear hearing 
loss and a numeric designation of I for his 
nonservice-connected left ear hearing loss result in a 
finding that, prior to December 6, 2002, a noncompensable 
disability evaluation for the veteran's service-connected 
right ear hearing loss is warranted.  38 C.F.R. § 4.85, 
Table VII (2004).  

The Board acknowledges that, prior to December 6, 2002, 
38 C.F.R. § 3.383(a)(3) provided that compensation was 
payable for the combination of service-connected and 
nonservice-connected hearing impairment disabilities as if 
both disabilities were service-connected, as long as the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct and total deafness is shown 
in one ear as a result of service-connected disability and 
total deafness is illustrated in the other ear as a result of 
nonservice-connected disability.  However, the audiologist 
who conducted the March 2002 VA audiological examination 
concluded that the veteran had moderate to profound mixed 
hearing loss in his right ear and moderately-severe to 
profound mixed hearing loss in his left ear.  Without 
evidence of total deafness in both of the veteran's ears, the 
nonservice-connected hearing impairment in his left ear may 
not treated as if it were service connected.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  In 
this regard, the Board acknowledges that, while the March 
2002 VA audiological examination does not provide findings 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz in the 
veteran's right ear, this evaluation does indicate that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more in 
his right ear.  However, this finding results in an 
assignment of a numeric designation of IX for the veteran's 
right ear hearing impairment which, when combined with the 
numeric designation of I for his nonservice-connected left 
ear hearing loss prior to December 6, 2002, does not support 
a change in the finding that a noncompensable disability 
evaluation for the veteran's service-connected right ear 
hearing loss is warranted during that time.  See, 38 C.F.R. 
§ 4.85, Table VII (2004).  See also, 38 C.F.R. § 4.86(a) & 
(b) (2004).  

Consequently, the Board concludes that, prior to December 6, 
2002, a disability rating greater than the currently assigned 
evaluation of 10 percent for the service-connected right ear 
hearing loss cannot be granted.  See, 38 C.F.R. § 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100 and 
§ 4.86.  The preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating greater 
than 10 percent for service-connected right ear hearing loss 
prior to December 6, 2002.  

B.  Hearing Loss Since December 6, 2002

As the Board has noted in this decision, effective from 
December 6, 2002, compensation is payable for the combination 
of service-connected and nonservice-connected hearing 
impairment disabilities as if both disabilities were 
service-connected, as long as the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct, hearing impairment in one ear is compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear as a 
result of nonservice-connected disability meets the 
provisions of § 3.385.  38 C.F.R. § 3.383(a)(3) (effective 
from December 6, 2002).  In this regard, the Board 
acknowledges that recent VA audiological evaluation of the 
veteran's hearing acuity has demonstrated that a 
noncompensable disability evaluation for the veteran's 
service-connected right ear hearing loss is warranted.  
38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 and § 4.86 (2004).  However, between February 10, 
1986 and December 5, 2002, a compensable evaluation of 
10 percent has been in effect for the veteran's 
service-connected right ear hearing loss.  

Further, recent VA audiological evaluation of the veteran's 
left ear has reflected puretone thresholds of 65, 80, 90, 
105+, and 110+ decibels in his left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Additionally, the 
veteran has a speech discrimination score of 64 percent 
correct in his left ear.  These results clearly support a 
finding of impaired hearing disability.  See, 38 C.F.R. 
§ 3.385 (which stipulates that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies  of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  

As the requirements of the amended version of 38 C.F.R. 
§ 3.383(a)(3) have been met, the Board, in adjudicating the 
matter of an increased disability rating for his 
service-connected right ear hearing loss since December 6, 
2002, may consider the nonservice-connected hearing 
impairment of his left ear.  In this regard, the Board notes 
that recent VA audiological testing illustrates an average 
puretone threshold of 96.25 decibels for the veteran's left 
ear and a speech discrimination score of 64 percent correct 
in his left ear.  These findings result in a numeric 
designation of VIII for the veteran's left ear pursuant to 
Table VI and a numeric designation of IX for his left ear 
pursuant to Table VIA.  See, 38 C.F.R. § 4.85, Table VI and 
Table VIa, Diagnostic Code 6100 and § 4.86 (exceptional 
patterns of hearing impairment).  Using the numeric 
designation of IX for the veteran's left ear (as the numeric 
designation representing the worse level of hearing 
impairment for his left ear) and a numeric designation of IX 
for his right ear (which, as the Board has previously 
discussed in this decision, is the numeric designation 
representing the worse level of hearing impairment for his 
right ear), the Board finds that a compensable disability 
evaluation of 60 percent for the veteran's service-connected 
right ear hearing loss is warranted since December 6, 2002.  
See, 38 C.F.R. § 4.85, Table VII.  Clearly, a higher 
evaluation is not warranted for the veteran's 
service-connected right ear hearing loss since December 6, 
2002.  

Consequently, the Board concludes that a disability rating of 
60 percent is warranted for the veteran's service-connected 
right ear hearing loss since December 6, 2002, the effective 
date of the change in the applicable regulation 38 C.F.R. 
§ 3.383(a)(3).  See also, 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Diagnostic Code 6100 and § 4.86.  The 
preponderance of the evidence is against the assignment of a 
disability rating greater than 60 percent for the veteran's 
service-connected right ear hearing loss since December 6, 
2002.  

C.  Extraschedular Consideration For Service-Connected 
Hearing Loss Prior To, And Since, December 6, 2002

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected right ear 
hearing loss (either prior to, or since, December 6, 2002) 
has resulted in marked interference with the veteran's 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected right ear hearing loss (either prior 
to, or since, December 6, 2002) has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 10 percent, prior to 
December 6, 2002, for the service-connected hearing loss of 
the right ear is denied.  

A disability rating of 60 percent, from December 6, 2002, for 
the service-connected hearing loss of the right ear is 
granted, subject to the provisions governing the payment of 
monetary benefits.  


REMAND

With regard to the claim of entitlement to service connection 
for a chronic headache disability, the Board notes that, at 
the service separation examination conducted in May 1962, the 
veteran complained of frequent headaches.  Also in the report 
of this evaluation, the examiner noted that the veteran had 
"[m]ild sinusitis [which] causes frequent headaches."  

Relevant post-service medical records reflect occasional 
treatment for complaints of headaches between September 1976 
and November 1981.  Specifically, in May 1981, a diagnosis of 
migraines was made.  

The Board acknowledges that subsequent medical records 
provide no evidence of complaints of, treatment for, or 
diagnoses of a chronic headache disability, including 
migraine headaches.  In fact, at VA outpatient treatment 
sessions conducted in January 2001 and July 2002, the veteran 
specifically denied experiencing headaches.  Also, at a VA 
housebound and aid and attendance examination completed in 
September 2003, the veteran did not complain of headaches.  

However, at the personal hearing conducted before a decision 
review officer at the RO in August 2003, the veteran 
testified that he continues to experience headaches.  
T. at 5-7.  According to the veteran's testimony, he 
"carr[ies with him] pills for . . .  headaches all the 
time."  T. at 5.  Furthermore, in a statement received at 
the RO in October 2003, the veteran stated that his 
"headaches are so severe [that he has] . . . to stay in bed 
with them a lot."  

The veteran  has not been accorded a VA examination of his 
headaches.  In view of his in-service and post-service 
complaints of headaches, the Board believes that a remand of 
this service connection claim is necessary to accord him an 
opportunity to undergo a pertinent VA examination to 
determine the nature, extent, and etiology of any chronic 
headache disability that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any chronic 
headache disability that he may be found 
to have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  All pertinent 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  The examiner should express 
an opinion as to whether there is a 
50 percent or greater probability that 
any diagnosed chronic headache disability 
found on examination is associated with 
the veteran's active military service.  
The examiner should review the claims 
folder, and reconcile any opinion with 
the service medical records, the May 1981 
medical report reflecting a diagnosis of 
migraine and the VA outpatient clinic 
records dated in January 2001 and July 
2002.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a chronic headache 
disability.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


